IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAMAL JONES,                           §
                                       §   No. 334, 2018
    Defendant Below,                   §
    Appellant,                         §
                                       §
    v.                                 §   Court Below—Superior Court
                                       §   of the State of Delaware
STATE OF DELAWARE,                     §
                                       §   Cr. ID No. K1707019429
    Plaintiff Below,                   §
    Appellee.                          §

                          Submitted: October 1, 2018
                            Decided: October 5, 2018

                                  ORDER

      It appears to the Court that, on September 19, 2018, the Chief Deputy

Clerk issued a notice to the appellant to show cause why his appeal should not

be dismissed for his failure to file his opening brief and appendix. The

appellant failed to file a response within the ten-day time period; therefore,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme

Court Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                BY THE COURT:

                                /s/ Collins J. Seitz, Jr.
                                       Justice